Citation Nr: 0006719	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-10 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Service connection for the cause of the veteran's death 
based on a de novo review of the record.

3.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
October 1945.  The veteran died on April [redacted], 1990.  
The appellant is the veteran's widow.

By decision of December 1995, the Board of Veterans' Appeals 
(Board) denied service connection for the cause of the 
veteran's death.  Thereafter, in October 1997, the appellant 
attempted to reopen her claim of entitlement to service 
connection for the cause of the veteran's death, and also 
raised the issue of entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1151.  This matter now comes 
before the Board on appeal from a December 1997 rating 
decision in which the RO found that new and material evidence 
had not been presented to reopen a claim of entitlement to 
service connection for the cause of the veteran's death, and 
denied DIC benefits under the provisions of 38 U.S.C.A. 
§ 1151.

The issue of entitlement to DIC benefits under the provisions 
of 38 U.S.C.A. § 1151 is deferred, pending the completion of 
the development action requested in the REMAND following the 
decision below.


FINDINGS OF FACT

1.  By final decision of December 1995, the Board denied 
service connection for the cause of the veteran's death.

2.  New and material evidence which is relevant and probative 
has been associated with the claims folder since the last 
final Board decision in December 1995.

3.  The appellant's claim of service connection for the cause 
of the veteran's death is plausible.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen a claim of service 
connection for the cause of the veteran's death has been 
presented.  38 U.S.C.A. §§ 1110, 5107, 5108, (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.104(a), 3.156(a) (1999).

2.  The claim of service connection for the cause of the 
veteran's death is well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

38 C.F.R. § 3.156(a) provides, in pertinent part, that there 
must be added to the record new and material evidence which 
bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that, once a 
denial of service connection has become final, the claim 
cannot subsequently be reopened unless new and material 
evidence has been presented.

In a recent decision, the Court held that the decision of the 
Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) (which overruled the legal test previously used to 
determine the "materiality" element of the new and material 
evidence test) now requires a three-step process for 
reopening claims.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the new Elkins test, VA must first determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well-grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well-
grounded, the VA may then proceed to evaluate the merits of 
the claim but only after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence, to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).

At the time of the final Board decision in December 1995, 
service connection for the cause of the veteran's death was 
denied on the basis that there was no evidence to establish 
(as contended by the appellant) that the veteran's medication 
for his service-connected conditions had, in combination, 
contributed materially to his death as a result of a being 
struck by an automobile.  Using the guidelines articulated 
above, the Board has reviewed the evidence which has been 
associated with the claims folder since the December 1995 
Board decision.

A letter dated in October 1997 was received from a VA nurse 
at the Butler, Pennsylvania VA Medical Center (VAMC).  The VA 
nurse indicated that she had reviewed the information 
available on the veteran at the time of his death from blunt 
force trauma.  She noted that the veteran was in active 
medical and mental health treatment at the Butler VAMC and 
had been prescribed a number of medications including 
Amitriptyline, Tagamet, Lorazepam, Perphenazine, Terbutaline 
Sulfate and Theophylline.  The VA nurse noted that 
Amitriptyline is known to have high anticholinergic activity 
and recent literature recommends not using the drug in 
elderly patients for that reason.  Signs and symptoms of an 
anticholinergic syndrome were noted to include agitation, 
mydriasis (accommodation loss), confusion, forgetfulness and 
anxiety.  Other medications the veteran had been prescribed 
were noted to have an addictive effect, some resulting in 
drowsiness and blurred vision.  The VA nurse stated that 
there was no way of knowing what part medication side effects 
played in the veteran's traumatic death on April [redacted], 1990.  
She further commented that medications could have contributed 
to the veteran's state of alertness.

Based on the above opinion from the VA nurse, the Board finds 
that new and material evidence has been presented to reopen 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  As such, the 
appellant's claim is reopened.  Justus v. Principi, 3 Vet. 
App. 510 (1992).

Inasmuch as new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death, the Board must now consider 
whether the appellant has presented a well-grounded claim 
based on a de novo review of the evidence of record.  See 
Elkins, supra.  As noted above, service connection for the 
cause of the veteran's death was denied on the basis that no 
evidence had been submitted to establish a relationship 
between any medication the veteran was taking for his 
service-connected disabilities and his death as a result of 
being struck by an automobile.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that 
must be resolved in this appeal is whether the appellant has 
presented evidence that the claim is well grounded; that is, 
that the claim is plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).

In the December 1995 Board decision, it was held that the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death was not well grounded 
because there was no medical evidence suggesting a link 
between the medication the veteran was taking for service-
connected disabilities and his death as a result of being 
struck by an automobile.

Against the background of the October 1997 statement by the 
registered nurse at the VAMC which indicates there could be 
some relationship between medications prescribed for the 
veteran and his state of alertness at the time of his 
traumatic death, the Board finds that the appellant's claim 
of service connection for the cause of the veteran's death is 
plausible and thus well grounded.  See Savage; Caluza, supra.


ORDER

1.  New and material evidence to reopen the claim of 
entitlement to service connection for the cause of the 
veteran's death has been submitted.  Accordingly, to this 
extent, the appeal is allowed.

2.  The claim of service connection for the cause of the 
veteran's death is well grounded and, to this extent, the 
appeal is allowed.


REMAND

Inasmuch as the appellant has submitted a well-grounded claim 
of entitlement to service connection for the death of the 
veteran, VA is obligated to assist her in the development of 
that claim.  38 U.S.C.A. § 5107(a).  Service connection will 
be granted for the cause of the veteran's death if a 
disability incurred in or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Following a complete review of the claims folder, the Board 
finds that further development is required.  As noted above, 
the appellant contends that service connection is warranted 
for the death of the veteran, in essence, because medications 
prescribed for his service-connected conditions resulting in 
his feeling confused and that confusion, in turn, contributed 
to his being struck by an automobile as he crossed a highway.

In connection with a claim for an increased rating for post-
traumatic stress disorder (PTSD) that he was pursuing prior 
to his death, the veteran had indicated in an August 1989 
substantive appeal to the Board that he could not work 
because of all of the medication he was taking.  He reported 
that he had trouble following instructions, felt dizzy at 
times, and was confused.  It was not clear from the veteran's 
statements whether he felt his symptoms of dizziness and 
confusion were the result of medications prescribed for 
service-connected disabilities or whether they were due to 
more generally to his PTSD.

The veteran died on April [redacted], 1990.  The death certificate 
indicates that the cause of death was blunt force trauma to 
the chest and abdomen after the veteran was struck by an 
automobile as a pedestrian.  No autopsy was performed.

Appellate review of the police report and witness statements 
prepared at the time of the accident reveal that the veteran 
was attempting to cross a highway at a location other than a 
crosswalk at dusk on an April evening.  The veteran was 
nearly hit by one automobile and briefly retreated to a 
concrete median in the center of the highway; after a few 
seconds, the veteran again attempted to cross the highway and 
was struck and thrown by a second automobile that was 
traveling at a high rate of speed.  A witness statement 
revealed that the veteran was observed returning from the 
store and started across the road when one car swerved to 
miss him; the veteran then stopped in the middle of the road 
and then tried to finish crossing the road when the second 
car hit him.  The veteran was transported to Allegheny 
General Hospital where he died.

With respect to the veteran's medications for service-
connected disabilities, the Board considers it important to 
review the veteran's VA medical treatment records to identify 
the medications that the veteran was taking at the time of 
his death, as well as to document, if possible, any 
complaints related to side effects of those medications.  As 
noted above, the October 1997 letter from the VA nurse at the 
Butler, Pennsylvania VAMC indicated that the veteran was in 
active medical and mental health treatment at that facility.  
However, when the RO had earlier attempted to obtain a copy 
of the veteran's VA medical records from that facility, a 
March 26, 1993, response indicated that there were no records 
of VA outpatient treatment of the veteran.  Clearly, there is 
some inconsistency here that must be remedied; it is not 
possible for the VA nurse at the Butler VAMC to have 
referenced review of the veteran's medical records for both 
medical and mental health treatment if no such records exist.  
The Board is required to obtain these VA treatment records, 
as they are constructively in the possession of VA 
adjudicators.  On remand, the RO should all of the veteran's 
VA records from the Butler, Pennsylvania VAMC.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The Board also finds that it would be helpful to obtain some 
additional information from the appellant.  Specifically, the 
record does not establish whether the veteran had been 
restricted from engaging in certain activities, such as 
driving, due to medication side effects or other medical 
problems.  To the extent that she can relate specifics about 
the veteran's difficulties with his medication and his 
resulting limitations, such information would be relevant.

The case is REMANDED to the RO for the following development:

1.  The RO should contact the appellant 
and ask her to provide information about 
the veteran's abilities at the time of 
his death.  Specifically, the appellant 
should identify any restriction in 
activity level due to medication side 
effects or other medical problems.  The 
appellant should indicate whether the 
veteran had a valid drivers license at 
the time of his death.  All information 
received from the appellant should be 
associated with the claims folder.

2.  The RO should obtain a complete copy 
of the veteran's treatment records from 
the Butler, Pennsylvania VAMC.  Bell, 
supra.  If a negative response is 
received from the VAMC, the RO should 
undertake a record search, based on the 
reported existence of records as reviewed 
by the VA nurse at the Butler VAMC 
(referenced in the October 1997 opinion 
letter).

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

Thereafter, the RO should re-adjudicate the issues on appeal.  
If any benefit sought on appeal remains denied, the appellant 
and her representative should be provided with a supplemental 
statement of the case (SSOC) and given the opportunity to 
respond thereto.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	N.R. ROBIN
	Member, Board of Veterans' Appeals


 



